Dent, Judge
{(Unnenting) :
I cannot concur in tlie foregoing decision, because I cannot stultify myself into the pretense of believing that to be false which I believe from the record to be true, to wit, that the trustees of the General Assembly of the Presbyterian Church of the United States is a legally incorporated body under the laws of the state of North Carolina, duly authorized as such trustees to receive and hold, on behalf of the “Southern Presbyterian Church,” bequests of money for “home and foreign missions,” and that the testator, James S. Shanklin, in his last will and tastament, intended to designate such board in his bequests to the the trustees of home and foreign missions of the Southern Presbyterian Church. Such trustees are before the court, asking that such will be executed according to its true tenor and effect, and yet the court, in disregard thereof, says : “When we refer to the charter of the North Carolina corporation, it is found ‘the trustees of the General Assembly of the Presbyterian Church in the United States are authorized to take and hold all such estate and effects as might be acquired by gift, purchase, devise, or bequest, to aid and enable said General Assembly of the Presbyterian Church to undertake and carry on the work of Christian education, foreign and domestic missions,’ etc. So that it is easily perceived that, under the charter of this North Carolina corporation, there is no trustee of home missions or foreign missions.” The corporation itself is the legal trustee of all funds for home and foreign missions. What further trustee is needed? It is an absurdity to say that a legally constituted board of trustees of home and foreign missions must have other trustees specially for such funds before they can take under a bequest to the trustees of such funds.
There cannot be the possibility of a doubt that the testator, not .being aware of the proper designated church repository to reC'bve such bequests, by naming the trustees of each of suck funds, intended thereby the bequests to go to such body as ivas legally authorized to receive the same, being the appellants; thus bringing his will in accord with the language us“d in the case of Wilxon v. Perry, 29 W. Va. 197 (1 S. E. 323), to wit: “The general.rule on this subject is that wliei'e the name or description of *323the legatee is erroneous, and there is no reasonable doubt as to the person intended to be named or- described, the mistake-will not. defeat the bequest, and this rule applies as well to a corporation as to a natural person.” In the case of Ross' Ex'r v. Kiger, 42 W. Va. 402 (26 S. E. 193), this Court held: “Where a bequest of money is made to a missionary society by a testatrix, designating the society by a mistaken name in her will, it may be shown by extrinsic testimony and surrounding circumstances what missionary society was intended.” The reasoning in the case referred to is well adapted to the admitted existing circumstances and surroundings of the present case, but the conclusion reached is directly the reverse. The. testator bequeathed' his money to home and foreign missions, and designated the Southern Presbyterian Church, being the body to which he belonged, to be the vehicle of his bounty, and the trustees legally authorized by and for such church to take and hold such funds for the uses aforesaid, and these trustees are comi>letely and fully established by the record to be the appellants. Nor is there anything in the laws or policy of the State of West. Virginia that even militates against the donation of money to be expended for the religious and moral education of any people. If there is, the sooner such policy is changed the better it will be for the good name, fame, and integrity of the Htate.

Affirmed.